 



EXHIBIT 10.2

EMPLOYMENT AGREEMENT

     THIS AGREEMENT is effective the 12th day of August, 2002 by and between
BioReliance Corporation, a Delaware corporation with principal offices located
at 14920 Broschart Road, Rockville, Maryland 20850, and all of its subsidiary
companies and its successors or assigns (the “Corporation”) and John L. Coker
(the “Executive”).



1.   POSITION AND EMPLOYMENT RELATIONSHIP:



  1.   The Executive is currently employed as the Vice President, Finance and
Administration, and Chief Financial Officer (“Vice President”). Commencing on
the effective date of this Agreement for a term of twelve (12) months
(hereinafter referred to as “Term”), the Corporation hereby agrees to continue
to employ the Executive in his current positions or a comparable position
consistent with his qualifications and experience, and the business needs of the
Corporation. At the end of this twelve (12) month Term, this Agreement and all
its provisions will renew once for another Term of twelve (12) months, unless
ninety (90) days prior to the end of the original Term, the Executive or the
President and Chief Executive Officer of the Corporation provides written notice
to the other of an intent not to renew the Agreement.     2.   Such employment
relationship is not at-will and is instead governed by the terms and conditions
set forth in this Agreement. The Employment relationship, however, may be
terminated by the Corporation or the Executive prior to the expiration of this
twelve (12) month Term pursuant to sections E, F, I, and J respectively of this
Agreement.     3.   As Vice President, the Executive shall perform such duties
as may be assigned to the Executive from time to time by the Corporation’s
President and Chief Executive Officer (“CEO”) or the Corporation’s Board of
Directors (“Board”), including but not limited to the following: developing
Corporate and divisional financial plans and budgets; overseeing all reporting
functions; coordinating activities with other vice presidents and supporting
departmental directors; supporting Corporate activities including investor
relations, bank and other financial relations, external auditor activities,
strategic planning, engagement and assessments of potential partners; supporting
market and sales analyses, R&D planning and project selection, and the like;
helping develop and execute plans toward attainment of current and long-range
objectives, including achieving orders, revenue, revenue growth and income
objectives, maximum return on invested capital; supporting timely availability
and effective and efficient operation of facilities and capital equipment,
purchasing, information systems and human resource systems; helping meet
quality, client satisfaction and employee development goals; supporting the
evaluation and analysis

Page 1 of 9



--------------------------------------------------------------------------------



 





      of merger, acquisition or divestiture opportunities, if any, as may be
identified from time to time by the President and CEO and the Board of
Directors; helping develop and document typical or novel commercial service
programs, procedures and the like; meeting with major clients, understanding
their nontechnical service needs, and helping develop timely and cost-effective
strategies acceptable to them and to various regulatory authorities; helping
design major projects and, as appropriate, assist in writing major project
plans; helping close key proposals; directing complex business activities, in
particular projects of significant scale and scope; solving challenging business
and service problems; building client relationships; and anticipating future
business needs.



2.   LIMITATION ON OUTSIDE ACTIVITIES: The Executive shall devote his full
employment energies, interest, abilities and time to the performance of the
obligations hereunder and shall not, without written consent of the Corporation,
through its President and CEO, render to others any service of any kind for
compensation, and in addition, shall not engage in any activity which conflicts
or interferes with the performance of the Executive’s duties hereunder.   3.  
COMPENSATION: For all services rendered by Executive pursuant to this Agreement,
Corporation will pay to Executive, and the Executive will accept as full
compensation hereunder, the following:



  1.   Base Salary: The Executive’s annual base salary (“salary”) during
calendar year 2002, as determined by the Compensation Committee of the Board,
shall be two hundred and thirty thousand dollars ($230,000). The salary will be
subject to all appropriate federal, state and local withholding requirements and
will be payable in equal bi-weekly installments. The Executive’s salary during a
subsequent calendar year during the Term of this Agreement will be determined by
the Compensation Committee of the Board, but in no event shall the Executive’s
salary be less than the salary he received during the prior calendar year.    
2.   Performance Bonus: If the Executive remains in the employ of the
Corporation through December 31 of each year during the Term of this Agreement,
the Executive shall be eligible for a performance bonus (“bonus”) based on
individual and corporate performance factors relating to mutually acceptable
objectives. Executive’s bonus will be subject to all appropriate federal, state
and local withholding requirements. The exact amount of the bonus will be at the
discretion of the Compensation Committee of the Board. Unless otherwise
specified in this Agreement, the Corporation will be obligated to pay the
Executive the bonus as long as the Executive (a) does not resign from the
Corporation before December 31 of each year, or (b) is not terminated for Cause
(as hereinafter defined), or (c) does not fail to meet his individual
performance objectives. This bonus may also be paid out on a quarterly basis at
the discretion of the Compensation Committee of the Board.

Page 2 of 9



--------------------------------------------------------------------------------



 





  3.   Stock Options: As an inducement to remain in the employ of the
Corporation and as an incentive to build the Corporation’s value, the
Corporation may grant to the Executive additional stock options. The number of
option shares to be granted and their timing and other terms will be determined
by the Compensation Committee of the Board and governed by the Corporation’s
1997 Incentive Plan (as adopted May 28, 1997 and amended and restated
September 24, 1997, May 21, 1998, May 13, 1999, and June 10, 2002) [hereinafter
referred to as “1997 Incentive Plan”], which is attached hereto as Exhibit 1.



D.   BENEFITS AND PERQUISITES:



  1.   Medical and Other Insurance Coverage: The Corporation shall provide such
medical and other insurance coverage to the Executive to the extent and on the
terms that such benefits are made available to other similarly situated
employees. This provision does not alter the Corporation’s right to modify or
eliminate any employee benefit plan from time to time and does not guarantee the
continuation of any kind or level of benefit or perquisite.     2.   Paid
Personal Leave: The Executive shall receive vacation, sick and personal holiday
leave pursuant to the Corporation’s Paid Personal Leave Policy (“PPL”) under the
schedule for an Executive of the Company, which is attached hereto as Exhibit 2
and incorporated herein by reference.     3.   Other Perquisites and Benefits:
The Corporation will provide the Executive with appropriate office space, as it
deems necessary, and will provide telephone, computer, email and internet access
as required to perform the Executive’s duties during the term of his employment.



E.   COMPENSATION UPON CHANGE IN CONTROL: Notwithstanding any other provision in
this Agreement, if there is a “change in control” of the Corporation (as
hereinafter defined) during the Term of this Agreement, and within twelve
(12) months thereafter, either (1) the Executive is terminated Without Cause (as
hereinafter defined in section F) or (2) the Executive’s responsibilities are
significantly reduced and, as a result, the Executive terminates his employment
pursuant to section J, the Executive shall be entitled to the compensation and
benefits set forth below. For purposes of this provision, it shall not be
considered a significant reduction in the Executive’s responsibilities if
changes in these responsibilities are those that would be normally anticipated
as a result of the Corporation becoming a subsidiary or a division of another
company and thus no longer a separately traded public company, provided that the
Executive has responsibilities that would customarily be associated with those
of a chief financial officer of the Corporation as a private company.

Page 3 of 9



--------------------------------------------------------------------------------



 





  1.   Base Compensation: The Corporation shall pay the Executive sixteen
(16) months of his then current base salary. This compensation will be paid in
two parts, as follows: (a) an initial lump-sum payment of eight (8) months of
base salary will be paid within ten (10) working days of termination of
employment and (b) beginning six (6) months after termination of employment,
equal monthly payments for eight (8) months thereafter. This second payment in
section (b) will be correspondingly reduced by any base compensation payments
the Executive receives through new employment. The Executive is obligated to
inform the Corporation, its successors and assigns, in writing within ten
(10) calendar days of his acceptance of such new employment and include in this
notice what his base compensation and expected start date are. However, if the
Executive’s base compensation at such new employment is equal to or exceeds his
prior base salary at the Corporation, the Executive may simply confirm this fact
in the notice in lieu of disclosing the actual new base compensation figure.    
2.   Stock Options: The disposition of any and all stock options granted by the
Corporation to the Executive will be governed by the 1997 Incentive Plan.     3.
  Bonus Compensation: The Corporation shall pay the Executive, within thirty
(30) calendar days of termination, his performance bonus, pro-rated to reflect
the date of termination.     4.   Medical Benefits: If the Executive elects to
continue medical benefits coverage under COBRA, the Corporation will pay the
applicable COBRA premium for a period of the lesser of eighteen (18) months or
until such time as the Executive obtains other employment that provides medical
benefits coverage, provided the Executive and any of his eligible dependents
elect COBRA continuation coverage. This provision is otherwise subject to all
applicable COBRA continuation requirements and does not alter the Corporation’s
right to amend or terminate its medical plan.     5.   Other Benefits: If the
Executive is involved in pre-approved course work eligible for reimbursement
under the Corporation’s Tuition Assistance Program (“Program”) or has an
education assistance loan outstanding under that Program, the Corporation will
reimburse any remaining balance due on the course work and forgive any
indebtedness in connection with the outstanding education assistance loan. This
provision is otherwise subject to all applicable Tuition Assistance Program
requirements and does not alter the Corporation’s right to amend or terminate
its Program.

Page 4 of 9



--------------------------------------------------------------------------------



 





    A “change in control” for purpose of this Agreement shall be deemed to have
occurred if the Corporation is subject to an acquisition in accordance with
Section 2.12 (a) of the Corporation’s 1997 Incentive Plan, which is attached
hereto as Exhibit 1.       The privileges, compensation, and benefits set forth
in section E survive the expiration of this Agreement as long as there is a
“change in control” as herein defined during the Term of this Agreement.      
All compensation paid by the Corporation under section E will be subject to all
appropriate federal, state and local withholding requirements. Also,
notwithstanding anything contained in this Agreement to the contrary, to the
extent that any payment or distribution of any type to or for the benefit of the
Executive by the Corporation, any affiliate of the Corporation, any person who
acquires ownership or effective control of the Corporation or ownership of a
substantial portion of the Corporation’s assets (within the meaning of
Section 280G of the Internal Revenue Code of 1986 as amended (the “Code”), and
the regulations thereunder), or any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Total Payment”), is or will be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then the Total
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no portion of the Total Payments will be subject to the Excise Tax. The
Corporation shall reduce or eliminate the Total Payments by first reducing or
eliminating the portion of the Total Payments which is payable in cash and then
by reducing or eliminating payments which are not payable in cash, in each case
in reverse order beginning with payments or benefits which are paid the farthest
in time from the determination that the Total Payments need to be reduced. All
determinations required to be made under this provision shall be made by a
nationally recognized accounting firm that is the Corporation’s outside auditor
at the time of such determinations.       Any dispute between the Executive and
the Corporation, it successors and assigns, involving section E will be resolved
by arbitration in accordance with section Q below, except any 280G determination
made by Corporation’s outside auditor shall be binding, final, and conclusive
upon the Corporation and the Executive.   F.   TERMINATION OF EMPLOYMENT: During
the Term of this Agreement, Executive’s employment is not at-will and may be
terminated by the Corporation only on two bases: (1) Cause; or (2) Without
Cause. As used in this Agreement, “Cause” shall mean that the Executive:



  (1)   committed an act or acts of personal dishonesty intended to result in
the Executive’s personal enrichment at the expense of the Corporation, and which
constitute(s) fraud, embezzlement, grand larceny or any felonious act;

Page 5 of 9



--------------------------------------------------------------------------------



 





  (2)   materially failed or refused to perform the Executive’s essential duties
and obligations as an employee of the Corporation;     (3)   committed an act of
willful misconduct;     (4)   was convicted of a felony or other serious crime;
    (5)   has engaged in the unlawful use of narcotics;     (6)   engaged in
abusive use of alcohol to a degree, or in a manner, that would materially and
adversely affect the performance of the Executive’s assigned work or degrade the
reputation of the Corporation;     (7)   violated the terms of the
Confidentiality, Trade Secrets and Noncompetition Agreement he signed on June 5,
2000;     (8)   violated or breached the terms of this Agreement; or     (9)  
is unable to perform the essential functions of his position due to disability,
injury, or illness as set forth in section I below or due to death.



    In accordance with these definitions of Cause, the Board, or a delegated
committee of the Board, will in its sole discretion decide whether the Executive
shall be terminated for Cause after affording the Executive an opportunity to be
heard on the matter. The Board, or the delegated committee of the Board, will in
its sole discretion determine the time, place, and manner of the opportunity for
the Executive to be heard, but to the extent practicable any such meeting will
take place in Montgomery County, Maryland during regular business hours. If the
Executive fails to appear or to follow the manner of opportunity afforded by the
Board or its committee, the Board, or the delegated committee, may render its
decision without hearing the Executive’s views.       Any reason for termination
other than those set forth above will be deemed to be Without Cause.   G.  
TERMINATION WITHOUT CAUSE — EFFECT ON FUTURE COMPENSATION: In the event
Executive is terminated Without Cause and there has not been a “change in
control” as defined in section E of the Agreement, Executive will be entitled to
receive the following compensation and benefits:



  1.   Base Compensation: The Corporation shall pay the Executive his then
current salary for the remaining Term of this Agreement or for a period of six
(6) months, which ever period is greater. Such compensation shall be paid in
equal monthly

Page 6 of 9



--------------------------------------------------------------------------------



 





      payments and will be subject to all appropriate federal, state and local
withholding requirements.     2.   Stock Options: The disposition of any and all
stock options granted by the Corporation to the Executive will be governed by
the 1997 Incentive Plan.     3.   Bonus Compensation: The Corporation shall pay
the Executive, within thirty (30) calendar days of termination, his performance
bonus, pro-rated to reflect the date of termination.     4.   Medical Benefits:
If the Executive elects to continue medical benefits coverage under COBRA, the
Corporation will pay the applicable COBRA premium for a period of the lesser of
eighteen (18) months or until such time as the Executive obtains other
employment that provides medical benefits coverage, provided the Executive and
any of his eligible dependents elect COBRA continuation coverage. This provision
is otherwise subject to all applicable COBRA continuation requirements and does
not alter the Corporation’s right to amend or terminate its medical plan.     5.
  Other Benefits: If the Executive is involved in pre-approved course work
eligible for reimbursement under the Corporation’s Tuition Assistance Program
(“Program”) or has an education assistance loan outstanding under that Program,
the Corporation will reimburse any remaining balance due on the course work and
forgive any indebtedness in connection with the outstanding education assistance
loan. This provision is otherwise subject to all applicable Tuition Assistance
Program requirements and does not alter the Corporation’s right to amend or
terminate its Program.



H.   TERMINATION WITH CAUSE — EFFECT ON FUTURE COMPENSATION: In the event
Executive is terminated for Cause, Executive will be entitled to no future
compensation from the Corporation and any and all stocks options granted by the
Corporation to the Executive will be disposed of in accordance with the 1997
Incentive Plan. Moreover, the Executive will not earn any additional
compensation after the effective date of such termination.   I.   DISABILITY: If
the Executive is unable to perform the essential functions of his position due
to illness, injury, or incapacity for a period of more than twelve weeks
following the use of all available Paid Personal Leave (“PPL”), the compensation
otherwise payable to him under this Agreement shall cease and the Corporation
may terminate his employment unless the Board determines otherwise or the
Executive is able to perform the essential functions of his position with
reasonable accommodation.

Page 7 of 9



--------------------------------------------------------------------------------



 





J.   TERMINATION OF EMPLOYMENT BY EXECUTIVE: Executive may terminate his
employment upon thirty (30) days written notice to the President and CEO. Unless
otherwise provided herein, if the Executive terminates his employment, the
Executive shall only be entitled to base compensation through the last day
actually worked as well as any bonus compensation for which the work period and
performance criteria have been fully met. The Board may provide the Executive
with additional compensation, if the Board in its discretion deems such
additional compensation warranted. Also, the disposition of any and all stock
options granted by the Corporation to the Executive will be governed by the 1997
Incentive Plan.   K.   CONFIDENTIALITY AND NONCOMPETITION: By signing below, the
Executive acknowledges his ongoing and continuing obligation to abide by the
Confidentiality, Trade Secrets and Noncompetition Agreement that he executed on
June 5, 2000 (“Trade Secrets Agreements”), which is attached hereto as Exhibit 3
and incorporated herein by reference.   L.   NO PRIOR AGREEMENTS: The Executive
represents and warrants that he is not a party or otherwise subject to or bound
by the terms of any contract, agreement or understanding which in any manner
would limit or otherwise affect his ability to perform his obligations
hereunder. The Executive further represents and warrants that his employment
with the Corporation will not require the disclosure or use of any confidential
information belonging to prior employers or to other persons or entities. The
Executive understands that the Corporation does not expect or desire and in fact
disapproves of and forbids the Executive to use or disclose, in the performance
of his duties for the Corporation, any such confidential information belonging
to prior employers or other persons or entities.   M.   ASSIGNMENT: This
Agreement is personal to Executive and may not be assigned in any way by
Executive without prior written consent by the Board of Directors of the
Corporation. Any attempted assignment by Executive will be void. Notwithstanding
anything in this section to the contrary, however, this Agreement may be
assigned by the Corporation to any parent, subsidiary, successor, or affiliate
entity. The rights and obligations under this Agreement will inure to the
benefit of and will be binding upon the heirs, legatees, administrators, and
personal representatives of Executive and upon the successors, representatives,
and assigns of the Corporation.   N.   ILLEGAL OR INVALID PROVISION: The parties
intend for all provisions of this Agreement to be enforced and enforceable to
the fullest extent permitted by law. If any provision of this Agreement is held
to be illegal, invalid, or unenforceable under present or future laws in effect
during the term hereof, however, that provision will be fully severable. This
Agreement will be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof, and the remaining
provisions will remain in full force and effect and will not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid, or unenforceable
provision, there will be added automatically, as a part of this Agreement,

Page 8 of 9



--------------------------------------------------------------------------------



 





    a provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.   O.  
GOVERNING LAW: This Agreement shall be construed and governed by the laws of the
State of Maryland without regard to any conflict of laws rules or provisions.  
P.   ENTIRE AGREEMENT: This Agreement constitutes the entire Agreement between
the Corporation and the Executive. This Agreement may not be changed orally, but
only by an agreement in writing signed by the parties. This Agreement supersedes
all prior agreements, discussions or statements regarding the Executive’s
employment, except for the Confidentiality, Trade Secrets and Noncompetition
Agreement attached hereto as Exhibit 3, which will survive.   Q.   ARBITRATION:
Notwithstanding any other provision in this Agreement, any claim or controversy
relating to or arising out of this Agreement shall be resolved exclusively by
arbitration in accordance with the commercial rules then obtaining of the
American Arbitration Association. This Arbitration provision, including any
challenges to its enforceability, is governed by the Federal Arbitration Act.
The arbitration shall take place in Montgomery County, Maryland. The Corporation
and Executive shall bear separately their respective attorney’s fees. The
Corporation shall bear the cost of the arbitration and any fees required by the
commercial rules then obtaining of the American Arbitration Association.   R.  
MUTUAL UNDERSTANDING: Each party has read this entire Agreement, fully
understands the contents hereof, has had the opportunity to obtain independent
advice as to its legal effect, and is under no duress or obligation of any kind
to execute it. This Agreement reflects the mutual understanding of the parties
with the respect to all subject matters addressed herein and will be construed
accordingly.

              BioReliance Corporation           By:       /s/ William J. Gedale


--------------------------------------------------------------------------------

    William J. Gedale
    Chairman, Compensation Committee
    Board of Directors   By:       /s/ John L. Coker


--------------------------------------------------------------------------------

    John L. Coker   Address: 14920 Broschart Road
Rockville, MD 20850           Date:       August 13, 2002


--------------------------------------------------------------------------------

  Date:       August 12, 2002


--------------------------------------------------------------------------------

Page 9 of 9